NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                          File Name: 14a0288n.06

                                          No. 13-6000                                  FILED
                                                                                  Apr 17, 2014
                                                                             DEBORAH S. HUNT, Clerk
                         UNITED STATES COURTS OF APPEALS
                              FOR THE SIXTH CIRCUIT

UNITED STATES OF AMERICA,

       Plaintiff-Appellee,
v.
                                                     ON APPEAL FROM THE UNITED
                                                     STATES DISTRICT COURT FOR THE
CHAVIS DOUGLAS,
                                                     MIDDLE DISTRICT OF TENNESSEE
       Defendant-Appellant.




BEFORE:        MERRITT, MOORE, and CLAY, Circuit Judges.

       CLAY, Circuit Judge. Defendant Chavis Douglas appeals from the district court’s 151-

month sentence following Defendant’s guilty plea to two counts of possessing marijuana and

cocaine with intent to distribute, in violation of 21 U.S.C. § 841(a)(1), and one count of being a

felon in possession of a firearm, in violation of 18 U.S.C. §§ 922(g)(1) and 924. For the reasons

set forth below, we AFFIRM.

                                       BACKGROUND

I.     THREE ENCOUNTERS WITH THE NASHVILLE POLICE

       On November 23, 2009, Officer Barry Demonbreun of the Nashville Metropolitan Police

Department visited a home on the east side of Nashville regarding a child abuse investigation.

The house belonged to Defendant’s girlfriend, but it was Defendant who answered the door.

Demonbreun could detect a strong smell of marijuana from the house and asked Defendant about
                                         No. 13-6000


it. Defendant admitted that he had smoked marijuana, but denied having any more drugs on the

premises.     He then voluntarily allowed Demonbreun to search the house—even telling

Demonbreun where to focus his efforts.              Despite Defendant’s earlier representation,

Demonbreun ended up finding five handguns (two of which had been reported stolen); 3.7

ounces of marijuana; one ounce of cocaine; and approximately $11,000 in cash.                Once

Demonbreun had completed his search, he called Detective Joel Goodwin of the vice division.

After talking with Goodwin, Defendant volunteered to act as an informant for the Nashville

police.

          Defendant’s career as a police informant was brief. He wore a wire once in January

2010, and met with someone the Nashville police suspected of being a drug dealer. No sale took

place, and Goodwin suspected that Defendant had not even arranged a transaction prior to the

meeting. Several hours later, Goodwin was contacted by another Nashville police officer who

had just spotted Defendant and suspected he was about to engage in a drug transaction.

Goodwin instructed the officer to follow Defendant’s car. The officer pulled Defendant over a

short time later after observing Defendant speeding and changing lanes rapidly. Defendant

initially complied with the officer, but then attempted to flee on foot. While Defendant ran

through a nearby field, officers saw him take a plastic bag out of his waistband and throw it

away. That bag contained 44.9 grams of cocaine. Officers reapprehended Defendant and found

$1500 in cash on his person. Once Goodwin arrived at the scene, Defendant told him that more

drugs and guns could be found at Defendant’s nearby office. Goodwin and Defendant drove to

the office, where Goodwin recovered two handguns, a box of ammunition, $11,000 in cash, 3.1

grams of cocaine, and digital scales and empty bags, all covered in white residue. Despite

finding this contraband, Goodwin decided to give Defendant more time to assist the police.



                                              -2-
                                           No. 13-6000


       Goodwin’s patience ran out on February 3, 2010. On that date, Office Demonbreun

stopped a car for running a stop sign.        Defendant was behind the wheel and recognized

Demonbreun from the search in November 2009.             Also familiar from November was the

overwhelming smell of marijuana coming from the car. Demonbreun asked if Defendant had

marijuana in the vehicle, and Defendant produced a small baggy from his trousers. Defendant

also indicated that there was more marijuana hidden in the car—almost 2.5 kilograms.

Demonbreun called Goodwin to ask what to do with Defendant; Goodwin was no longer willing

to tolerate Defendant’s law-breaking.       Defendant was arrested and charged by the state

authorities with possession with intent to sell less than ten pounds of marijuana.

II.    PROSECUTION AND SENTENCING

       While Defendant was in state custody, he was indicted in the U.S. District Court for the

Middle District of Tennessee on three counts:         possession of marijuana with the intent to

distribute marijuana, in violation of 21 U.S.C. § 841(a)(1); possession of cocaine with the intent

to distribute, also in violation of § 841(a)(1); and being a felon in possession of a firearm, in

violation of 18 U.S.C. §§ 922(g)(1) and 924. Defendant pleaded guilty to all three counts.

       In completing the presentence investigation report for Defendant, the probation office

designated him a career offender pursuant to U.S.S.G. § 4B1.1. To qualify for this enhancement,

a defendant must have been convicted of two prior felonies that are crimes of violence or

controlled substance offenses, among other things. Defendant has an extensive criminal history,

but the probation office specified only two prior Tennessee convictions as controlled substance

offenses.   One of these convictions—from October 2001—was described in the PSR as

“Possession of Less Than 0.5 Grams of Cocaine for Resale.” This description does not track to

the language of any Tennessee criminal statute and the PSR did not specify which statute



                                                -3-
                                           No. 13-6000


Defendant had violated. Nonetheless, applying the career offender Guideline (and after other

adjustments), the probation office calculated Defendant’s advisory Guidelines sentencing range

as 151–188 months.

       Defendant asked the district court to vary downward based on his purported substantial

assistance to the Nashville police. To support this argument, Defendant called Demonbreun and

Goodwin to testify at his sentencing hearing.         Defendant also requested a departure and a

variance on the basis that his criminal history did not fall in the heartland of the career offender

Guideline. Defendant further requested that the district court make his federal sentence run

concurrently to the lengthy state sentence Defendant was already serving arising out of the

search of his girlfriend’s house in November 2009.

       At sentencing, the district court acknowledged Defendant’s various arguments, but

ultimately determined that a within-Guidelines sentence was appropriate. The court believed

that Defendant’s extensive criminal history made him a true career offender, not just one in name

only. The court also found that the crimes of conviction, which involved drugs and guns, were

serious and dangerous. Even though the court recognized it had the authority to vary or depart

from the Guidelines, the court did not think it appropriate under the facts of this case. The court

imposed a sentence of 151 months, which will begin on the earlier of September 8, 2017 (when

Defendant is eligible for parole in his state sentence) or when he is released from state custody.

After the district court posed the Bostic question and Defendant did not object, the sentencing

proceeding adjourned. This appeal timely followed.




                                                -4-
                                           No. 13-6000


                                         DISCUSSION

       Defendant raises three issues on appeal concerning the district court’s sentence.1

Specifically, Defendant asserts that: (1) the district court committed procedural and substantive

error concerning Defendant’s request for a variance for substantial assistance; (2) the district

court erred in designating Defendant a career offender; and (3) the district court erred by

declining to depart or vary from the Guidelines.

       We review a district court’s sentence for procedural and substantive reasonableness for

abuse of discretion. See Gall v. United States, 552 U.S. 38, 51 (2007). This general rule is

modified, however, when the district court asks a Bostic question. See United States v. Bostic,

371 F.3d 865, 872–73 (6th Cir. 2004). “[R]egardless of how counsel [] answers the Bostic

question,” we review procedural and substantive claims made prior to sentencing for

reasonableness. United States v. Simmons, 587 F.3d 348, 354 (6th Cir. 2009). But if the district

court commits procedural error during sentencing—by failing to address a defendant’s

arguments, for example—and if the defendant does not object following the Bostic question, we

review for plain error. See id. “Under the plain error standard of review, the defendant must

show (1) there is error; (2) the error was clear or obvious rather than subject to reasonable

dispute; (3) it affected the defendant’s substantial rights, which in the ordinary case means it

affected the outcome of the district court proceedings; and (4) it seriously affected the fairness,

integrity or public reputation of judicial proceedings.” United States v. Massey, 663 F.3d 852,

856 (6th Cir. 2011) (quotation marks omitted). Applying the appropriate standard of review, we

address each of Defendant’s arguments in turn.


       1
         Defendant also argues that the Supreme Court’s recent decision in Alleyne v. United
States, 133 S. Ct. 2151 (2013), means that the facts supporting the career offender Guideline
needed to have been included in the indictment and submitted to a jury. We have already
rejected this reading of Alleyne. See United States v. Cooper, 739 F.3d 873, 884 (6th Cir. 2014).
                                                 -5-
                                             No. 13-6000


I.      DEFENDANT’S REQUEST FOR A VARIANCE BASED ON SUBSTANTIAL ASSISTANCE

        First, Defendant argues that the district court committed procedural error by failing to

respond to his request for a variance based on substantial assistance. Defendant also argues that

this failure constituted substantive error. Defendant has preserved the latter issue, but since he

failed to object to the district court’s purported procedural error, plain error review applies.

        Defendant’s procedural argument rests on the district court’s purported failure to

adequately address Defendant’s variance request. Under 18 U.S.C. § 3553(c), the sentencing

judge must state “the reasons for its imposition of the particular sentence.” “The appropriateness

of brevity or length, conciseness or detail, when to write, what to say, depends upon

circumstances. . . . The sentencing judge should set forth enough to satisfy the appellate court

that he has considered the parties’ arguments and has a reasoned basis for exercising his own

legal decisionmaking authority.” Rita v. United States, 551 U.S. 338, 356 (2007). “The question

in each case is whether the record makes clear that the sentencing judge listened to each

argument, considered the supporting evidence, was fully aware of the defendant’s circumstances

and took them into account in sentencing him.” United States v. Gapinski, 561 F.3d 467, 474

(6th Cir. 2009) (quotation marks and alteration omitted). We have allowed sentences to stand if

the district court fails to respond to an argument that “lacks any factual basis or legal merit,” or

an argument that “presents issues that are ‘conceptually straightforward.’” Simmons, 587 F.3d at

361 (quoting United States v. Vonner, 516 F.3d 382, 388 (6th Cir. 2008) (en banc)). By contrast,

“[w]hen, on appeal, a defendant’s argument and supporting evidence presents an arguably

meritorious claim for a lesser sentence, but there is little to suggest that the district court actually

considered it, then remand may be appropriate.” United States v. Gale, 468 F.3d 929, 940 (6th

Cir. 2006); see also United States v. Wallace, 597 F.3d 794, 805, 807 (6th Cir. 2010).



                                                  -6-
                                          No. 13-6000


       In the case before us, the district court did not explicitly address Defendant’s substantial

assistance argument. Nevertheless, we hold that the court did not commit plain error. The court

expressly noted that Defendant had argued for a variance based on substantial assistance. Contra

Wallace, 597 F.3d at 806; Gapinski, 561 F.3d at 475–78; United States v. Thomas, 498 F.3d 336,

340–41 (6th Cir. 2007). The court discussed the § 3553(a) factors in detail and at some length.

Contra Wallace, 597 F.3d at 802; Thomas, 498 F.3d at 340–41. And the court explained why it

imposed the sentence it did—even if the court did not explain why it had rejected the substantial

assistance argument. See United States v. Duane, 533 F.3d 441, 453 (6th Cir. 2008); contra

United States v. Johnson, 488 F.3d 690, 700 (6th Cir. 2007). “[T]he judge might have said

more,” Rita, 551 U.S. at 359, but the full sentencing transcript makes clear that the court

“listened to [Defendant’s] argument for a lower sentence based upon substantial assistance,

considered the supporting evidence, was fully aware of the defendant’s circumstances and took

them into account in sentencing him.” Gapinski, 561 F.3d at 477 (quotation marks omitted); see

also United States v. Gunter, 620 F.3d 642, 647 (6th Cir. 2010); United States v. Petrus, 588
F.3d 347, 356 (6th Cir. 2009); Simmons, 587 F.3d at 363; United States v. Lapsins, 570 F.3d 758,

774 (6th Cir. 2009); United States v. Madden, 515 F.3d 601, 611–12 (6th Cir. 2008).

       We further hold that the district court’s refusal to vary downward was substantively

reasonable. “Review for substantive reasonableness focuses on whether a sentence is adequate,

but not greater than necessary to accomplish the sentencing goals identified by Congress in 18

U.S.C. § 3553(a). A sentence may be considered substantively unreasonable when the district

court selects a sentence arbitrarily, bases the sentence on impermissible factors, or gives an

unreasonable amount of weight to any pertinent factor.” United States v. Cochrane, 702 F.3d
334, 345 (6th Cir. 2012) (quotation marks and citation omitted). A sentence that falls within a



                                               -7-
                                           No. 13-6000


defendant’s Guidelines range is accorded a presumption of reasonableness. See United States v.

Herrera-Zuniga, 571 F.3d 568, 582 (6th Cir. 2009). Defendant’s assistance to the government

consisted of wearing a wire on a single occasion that ended in failure—even if Defendant placed

himself in danger in the attempt. Defendant did direct law enforcement to his own drugs and

guns, but he got credit for his contrition in the form of an acceptance-of-responsibility reduction.

The court did not select its sentence arbitrarily and discussed all the relevant § 3553(a) factors.

In sum, Defendant has not overcome the presumption of reasonableness that attaches to his

within-Guidelines sentence. See Madden, 515 F.3d at 613.

II.    CAREER OFFENDER DESIGNATION

       Defendant next asserts that the district court erred by designating him a career offender

under U.S.S.G. § 4B1.1. The career offender Guideline applies if “(1) the defendant was at least

eighteen years old at the time the defendant committed the instant offense of conviction; (2) the

instant offense of conviction is a felony that is . . . a controlled substance offense; and (3) the

defendant has at least two prior felony convictions of . . . a controlled substance offense.”

U.S.S.G. § 4B1.1(a). The first two elements have been satisfied in this case—the only question

is whether Defendant has been convicted of two prior controlled substance offenses. According

to Defendant, his October 2001 conviction for “Possession of Less Than 0.5 Grams of Cocaine

for Resale” was not a controlled substance offense and the district court erred in ruling as much.

All of this, Defendant argues, should be reviewed de novo. However, we hold that plain error

review applies, and the district court did not plainly err in designating Defendant a career

offender.

       The parties hotly contest the proper standard of review. Under normal circumstances, we

review the district court’s legal conclusion that a defendant’s conviction qualifies for career-



                                                -8-
                                          No. 13-6000


offender status de novo, even if the defendant posed no objection below. See United States v.

Wynn, 579 F.3d 567, 570 (6th Cir. 2009). However, we apply plain error review if the defendant

failed to object below and the government requests the more stringent standard of review on

appeal. See United States v. Rodriguez, 664 F.3d 1032, 1035 (6th Cir. 2011); see also United

States v. Woodruff, 735 F.3d 445, 448 (6th Cir. 2013). Defendant contends that he did object

below to the application of the career offender Guideline, and points to this passage from his

sentencing memorandum:

       Defendant objects to the designation of his [October] 2001 drug offense as a
       predicate offense for career offender status. He acknowledges however, that
       under the current “categorical approach” the Court will treat the offense as a
       “controlled substance offense” pursuant to 4B1.1. For the purposes of the
       departure and variance arguments made below, it bears emphasis that, had the
       offense been treated as simple possession, the Defendant’s total offense level
       would be reduced to 21, making his sentencing range 77–96 months.

(R. 76, Def.’s Sentencing Mem. at 136 (citation omitted).) This quotation does not mean what

Defendant claims. Defendant is either requesting a variance or placing an objection on the

record should the law surrounding the career offender Guideline change. Even if this passage

could be construed as an objection to the calculation of the Guidelines, Defendant removed all

doubt during the sentencing hearing. Again and again, Defendant professed that he was not

challenging the Guidelines calculation, which included the career offender designation. (R. 92,

Sentencing Tr., at 276, 280, 320, 349.) Because Defendant did not object to the application of

the career offender Guideline and because the government has requested plain error review, we

review this issue under that standard.

       The Guidelines define a controlled substance offense as “an offense under federal or state

law, punishable by imprisonment for a term exceeding one year, that prohibits the manufacture,

import, export, distribution, or dispensing of a controlled substance (or a counterfeit substance)

or the possession of a controlled substance (or a counterfeit substance) with intent to
                                               -9-
                                          No. 13-6000


manufacture, import, export, distribute, or dispense.” U.S.S.G. § 4B1.2(b). We employ the

“categorical approach” to determine if a conviction constitutes a controlled substance offense.

See United States v. Evans, 699 F.3d 858, 862 (6th Cir. 2012). “Under this categorical approach,

the court must look only to the fact of conviction and the statutory definition—not the facts

underlying the offense—to determine whether that definition supports a conclusion that the

conviction was for a” controlled substance offense. Wynn, 579 F.3d at 571 (quotation marks and

emphasis omitted). However, if the statute of conviction encompasses conduct that would

constitute a controlled substance offense, plus conduct that would not, we employ a “modified

categorical approach.” See id. Under the modified categorical approach, the district court may

look to the facts contained in certain judicial records concerning the earlier prosecution to

determine if § 4B1.1 applies. See Shepard v. United States, 544 U.S. 13, 26 (2005).

       The issue before us is whether Defendant’s October 2001 conviction constitutes a

controlled substance offence. The PSR, however, did not identify the Tennessee statute that

Defendant violated, either by description or citation. Defendant concedes that the offense must

have been one of two Tennessee crimes: simple possession, in violation of Tenn. Code § 39-17-

418, or possession with intent to “manufacture, deliver or sell,” in violation of Tenn. Code § 39-

17-417. Simple possession is not a controlled substance offense under the categorical approach.

See United States v. Montanez, 442 F.3d 485, 488 (6th Cir. 2006); see also United States v. Ryan,

407 F. App’x 30, 31–32 (6th Cir. 2011) (per curiam). On the other hand, we have always treated

a violation of § 39-17-417 as a categorical controlled substance offense. See Ryan, 407 F. App’x

at 31–32; James v. United States, 217 F. App’x 431, 439 (6th Cir. 2007); United States v.

Hughley, 192 F. App’x 447, 455 (6th Cir. 2006); United States v. Holloway, 142 F.3d 437, at *1–

2 (6th Cir. 1998) (per curiam) (unpublished). Defendant argues that we have it wrong, pointing



                                              -10-
                                             No. 13-6000


out that § 39-17-417 proscribes possession with intent to “manufacture, deliver or sell”—terms

that do not appear in the Guidelines’ definition of “controlled substance offense.” Defendant

reads too much into these lexical differences.     Our inquiry is not whether the elements of the

crime contain the same words as the Guidelines’ definition—it is “whether the elements of the

offense are of the type that would justify its inclusion within the definition of a controlled-

substance offense.” Woodruff, 735 F.3d at 449 (emphasis added, quotation marks omitted).

There is no meaningful distinction between possessing narcotics with intent to “manufacture,

deliver or sell,” and possessing them with intent to “manufacture, import, export, distribute, or

dispense.” Section 39-17-417 is a categorical controlled substance offense.

       With the predicate questions resolved, we can finally turn to the actions of the district

court. At sentencing, the district court had before it a PSR stating that Defendant had violated

one of two crimes—one a categorical controlled substance offense and one not. If Defendant

had objected, the district court could not have decided which statute Defendant had violated

based on the PSR’s vague description of the offense. Cf. Wynn, 579 F.3d at 576–77 (holding that

a district court cannot use the PSR’s factual statements when applying the modified categorical

approach). Defendant, however, did not object. In fact, Defendant repeatedly told the district

court he was not challenging his Guidelines calculation. Under these circumstances, the district

court’s implicit finding that Defendant had violated § 39-17-417 rather than § 39-17-418 was not

“obvious or clear” error, let alone an error “so plain that the trial judge was derelict in

countenancing it.”2 United States v. Vonner, 516 F.3d 382, 386 (6th Cir. 2008) (en banc)

(quotation marks and alterations omitted).


        2
         The concurrence takes the position that Defendant has not attempted to establish the
final two elements of plain error; therefore, any miscalculation of the career offender Guideline
would be a wrong without a remedy. The career offender Guideline has been designed to

                                                -11-
                                           No. 13-6000


III.   DEPARTURE OR VARIANCE FROM THE CAREER OFFENDER GUIDELINE

       Finally, Defendant argues that the district court failed to consider Defendant’s policy

arguments when it declined to depart or vary from the career offender Guideline. Even if a

defendant is properly categorized as a career offender under U.S.S.G. § 4B1.1, a district court

has the power to downwardly depart or vary from the Guidelines range. A downward departure

is authorized “[i]f reliable information indicates that the defendant’s criminal history category

substantially over-represents the seriousness of the defendant’s criminal history or the likelihood

that the defendant will commit other crimes.” U.S.S.G. § 4A1.3(b)(1). The court can also vary

downward “based on a rejection of the policy underlying the career offender Guidelines.”

United States v. Gillis, 592 F.3d 696, 698 (6th Cir. 2009).

       However, “we have no jurisdiction to review a decision of a district court not to depart

downward unless the record shows that the district court was unaware of, or did not understand,

its discretion to make such a departure.” United States v. Bazazpour, 690 F.3d 796, 804 (6th Cir.

2012) (quotation marks omitted). “We do not require that a district court explicitly state that it is

aware of its discretion to make such a departure. Rather, we presume that the district court

understood its discretion, absent clear evidence to the contrary.” United States v. Santillana, 540
F.3d 428, 431 (6th Cir. 2008) (citations omitted). The same holds true of a request for a



dramatically increase a defendant’s offense level and criminal history category, and thereby
increase substantially the recommended sentencing range. In recognition of this fact, some
courts have recognized that any error that results in designating a defendant a career offender is
plain error. See United States v. Knight, 266 F.3d 203, 206-07 (3d Cir. 2001); see also United
States v. Johnson, 103 F. App’x 866, 874 (6th Cir. 2004), vacated and remanded following
Booker, 543 U.S. 1108 (2005); United States v. Warren, 361 F.3d 1055, 1059 (8th Cir. 2004).
The instant case is no different. If Defendant had not qualified as a career offender, his advisory
Guidelines sentencing range would have been 77–96 months. With the career offender
Guideline, the recommended range was 151–188 months.


                                                -12-
                                            No. 13-6000


variance. See United States v. Richardson, 352 F. App’x 47, 54 (6th Cir. 2009). In this case, the

district court knew it could have varied or departed from the Guidelines range—it simply chose

not to. Defendant parses the sentencing transcript to argue that the district court was unaware of

its power, but he cannot point to “clear evidence” that the district court did know it had such

discretion. Santillana, 540 F.3d at 431.

                                           CONCLUSION

       For the reasons set forth above, the sentence of the district court is AFFIRMED in full.




                                               -13-
                                           No. 13-6000


       KAREN NELSON MOORE, concurring in part and concurring in the judgment. I

write separately on the issue of Douglas’s designation as a career offender. I agree with the

majority that Douglas failed to object to the application of the career-offender guideline. When a

defendant does not object to the determination that a prior conviction qualifies as a predicate

offense under the career-offender guideline, and the government does not urge plain-error

review, we review the issue de novo. United States v. Rodriguez, 664 F.3d 1032, 1035 (6th Cir.

2011); United States v. Wynn, 579 F.3d 567, 570 (6th Cir. 2009).              Here, however, the

government argued that Douglas did not object to the guidelines calculation and urged the court

to apply plain-error review. Appellee Br. at 26–28. Accordingly, plain-error review applies.


       In the district court, the government has the burden to prove that a prior conviction is a

predicate offense for the career-offender guideline. United States v. Anglin, 601 F.3d 523, 530

(6th Cir. 2010). But in this court when we review for plain error, “the burden of establishing

entitlement to relief for plain error is on the defendant claiming it.” United States v. Dominguez

Benitez, 542 U.S. 74, 82 (2004). Douglas presents no argument on the final two steps of plain-

error review: that any error by the district court “affected the defendant’s substantial rights” and

“seriously affected the fairness, integrity or public reputation of judicial proceedings.” United

States v. Massey, 663 F.3d 852, 856 (6th Cir. 2011). “[T]he phrase ‘affect substantial rights’ is

generally synonymous with ‘prejudicial,’ which ‘usually means that the error must have affected

the outcome of the district court proceedings.’” United States v. Barnett, 398 F.3d 516, 526 (6th

Cir. 2005) (quoting United States v. Cotton, 535 U.S. 625, 632 (2002)). However, there are

“‘errors that should be presumed prejudicial if the defendant cannot make a specific showing of

prejudice.’” United States v. Segines, 17 F.3d 847, 852 (6th Cir. 1994) (quoting United States v.

Olano, 507 U.S. 725, 735 (1993)).


                                               -14-
                                              No. 13-6000


        Here, Douglas is capable of “mak[ing] a specific showing of prejudice,” id., and so

prejudice is not presumed. Douglas could show that he was prejudiced by application of the

career-offender enhancement by stating the Tennessee statute under which he was convicted. If

a conviction under that statute does not qualify as a controlled-substance offense, then he would

have demonstrated prejudice from the improper application of the career-offender enhancement.

But Douglas does not make this, or any other, argument that he satisfies the third prong of plain-

error review.     Nor does he present any argument that application of the career-offender

enhancement “seriously affected the fairness, integrity or public reputation of judicial

proceedings.” Massey, 663 F.3d at 856. Because Douglas has not met his burden of showing

that he is entitled to relief, I would affirm the sentence of the district court.




                                                  -15-